Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                    ADVANCE SHEET HEADNOTE
                                                             November 23, 2020

                                     2020 CO 82

No. 19SC460, Galvan v. People—Quantum of Proof Required for Jury
Instruction on Exception to Affirmative Defense of Self-Defense—Provocation
Exception to Affirmative Defense of Self-Defense—“Some Evidence”—
“Another Person” in Provocation Jury Instruction—Hypothetical Questions
Calling for Advisory Opinions—Party Presentation Principle.

      The supreme court holds that when a trial court instructs the jury on the

affirmative defense of self-defense, it should instruct the jury on the provocation

exception or any other exception to that defense if there is “some evidence” to

support the exception.

      A division of the court of appeals correctly determined that there was some

evidence in support of the provocation instruction the trial court gave the jury in

this case. Additionally, the division correctly found that the trial court did not

plainly err in failing to specify that all the references in the provocation instruction

to “another person” meant the same person. The provocation instruction, in

addition to prudently tracking the governing statute and the Colorado Model

Criminal Jury Instructions, made clear to the jury that for the defendant to forfeit
the affirmative defense of self-defense, he had to have provoked the same person

as to whom he was asserting self-defense.

      The division properly abstained from deciding whether the provocation

exception may be triggered by mere words because in this case both words and

conduct supported the exception. For the same reason, the supreme court refrains

from addressing this issue.

      However, under the party presentation principle, the division improperly

raised and resolved whether the First Amendment prohibited the defendant’s

words from being considered, in conjunction with his physical acts, as evidence in

support of the provocation exception. In this court, the defendant mounts a

slightly different constitutional argument—one he raises for the first time. He

argues that mere words cannot impair a defendant’s right to the affirmative

defense of self-defense without rendering the provocation statutory provision

unconstitutional and potentially subjecting a defendant to criminal liability for

speech that’s protected by the First Amendment. Because this is not a case

involving mere words, though, the “mere words” constitutional argument the

defendant raises now is a hypothetical one that calls for an advisory opinion.

Therefore, the court declines to address it.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 82

                      Supreme Court Case No. 19SC460
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 16CA1988

                                   Petitioner:

                             Jose Luis Galvan, Sr.,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                  Judgment Affirmed and Opinion Vacated
                                 en banc
                            November 23, 2020


Attorneys for Petitioner:
Megan A. Ring, Public Defender
Meredith E. O’Harris, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Brian M. Lanni, Assistant Attorney General
      Denver, Colorado



JUSTICE SAMOUR delivered the Opinion of the Court.
JUSTICE MÁRQUEZ dissents, and JUSTICE GABRIEL and JUSTICE HART
join in the dissent.
¶1    Though our court doesn’t have a time machine built out of a DeLorean,1

today we circle back to 2018 to answer a question we left open in Castillo v. People,

2018 CO 62, ¶¶ 35–37, 421 P.3d 1141, 1147: When a trial court instructs the jury on

the affirmative defense of self-defense, what quantum of proof is required to

instruct the jury about an exception to that defense? The People urge us to adopt

“some evidence” as the controlling standard. The defendant, Jose L. Galvan, Sr.,

advocates for a heightened standard—substantial and sufficient evidence for a

reasonable juror to conclude that there are facts establishing the exception beyond

a reasonable doubt. We hold that when a trial court instructs the jury on the

affirmative defense of self-defense, it should instruct the jury on an exception to

that defense if there is some evidence to support the exception. In determining

whether the trial court properly instructed the jury on the provocation exception

here, a division of the court of appeals correctly found that there was some

evidence to support the exception.

¶2    The division also ruled, again correctly, that the trial court did not plainly

err in failing to specify that all the references in the provocation instruction to




1 The DeLorean DMC-12 sports car gained mainstream fame after being featured
as a homemade time machine in the “Back to the Future” trilogy. See Back to the
Future (Universal Pictures 1985); Back to the Future II (Universal Pictures 1989); Back
to the Future III (Universal Pictures 1990).


                                          1
“another person” meant the same person. Like the division, we hold that the trial

court’s provocation instruction, in addition to prudently tracking the governing

statute and the Colorado Model Criminal Jury Instructions, made clear to the jury

that for Galvan to forfeit the affirmative defense of self-defense, he had to have

provoked the same person as to whom he was asserting self-defense.

¶3    Finally, the division determined that it didn’t need to decide whether the

provocation exception may be triggered by mere words because in this case both

words and conduct supported the exception. Though the division was spot-on

here too, it then decided, sua sponte and without briefing, whether the First

Amendment prohibited Galvan’s words from being considered, in conjunction

with his physical acts, as evidence in support of the provocation exception. The

division reasoned that the State regulated Galvan’s speech when the trial court

instructed the jury on the provocation exception, and that, therefore, his First

Amendment rights were implicated. Reviewing the issue through a constitutional

prism, the division opined that most of Galvan’s speech was properly submitted

as evidence in support of the provocation exception because such speech

constituted fighting words that were not shielded by the bulwark of the First

Amendment.

¶4    In this court, Galvan maintains again that his words alone could not justify

giving the provocation instruction. According to Galvan, the exception requires a



                                        2
physical act—at minimum “a hostile act or gesture.”         Additionally, Galvan

contends for the first time that allowing “mere words” to vitiate the right to the

affirmative defense of self-defense would render the provocation exception

unconstitutionally vague and overbroad and expose a defendant to criminal

liability for speech that is afforded sanctuary in the First Amendment. The People

counter that, since the exception requires a course of calculated criminal conduct,

Galvan cannot scurry behind the First Amendment for refuge.           Because the

evidence in support of the provocation exception in this case was not limited to

mere words, we conclude that Galvan advances hypothetical arguments that call

for advisory opinions. Therefore, we decline to consider them.

¶5    We affirm the division’s judgment. But because the division erred in raising

and resolving the First Amendment issue, and because it would be improper for

us to address the merits of the similar First Amendment claim brought by Galvan

now, we are compelled to vacate the division’s opinion.

                       I. Facts and Procedural History

¶6    A confluence of circumstances—a birthday celebration, a party bus,

nightclubs, and alcohol—culminated in the charges filed against Galvan. It all

happened on a weekend night in March 2015. A woman invited some of her

friends to join her on a party bus from Greeley to downtown Denver to celebrate

her birthday at various nightclubs. Among those on the bus were two pairs of



                                        3
siblings who had never met before: sisters C.M. and S.M. (the named victims); and

Galvan and his sister, E.C. With the exception of E.C., all the guests overindulged

and became highly intoxicated by the end of the evening.            When Denver

nightclubs closed around 2:00 a.m., the group boarded the party bus and headed

back to Greeley. Shortly after exiting the bus in Greeley, Galvan punched and

seriously injured C.M. But what led to the assault remains hotly disputed, and the

witnesses painted two very different pictures at trial.

         A. Version of Events Provided by C.M. and S.M. at Trial

¶7    On the way back to Greeley, S.M. and Galvan began arguing because he was

throwing chips at a passenger who was passed out. S.M. told him to “knock [it]

the fuck off,” and he responded, “What are you going to do about it, bitch?” As

the two went “back and forth,” C.M. joined in the altercation. Galvan stood up

and again asked, “What the fuck are you going to do about it, bitch?” He then

took a step toward the sisters, at which point they, too, stood up. When the bus

driver saw the confrontation, he intervened and warned the group that if they

didn’t stop arguing, they would have to walk home. Things calmed down, and

the rest of the bus ride was uneventful.

¶8    The bus arrived back in Greeley around 3:00 a.m.               As everyone

disembarked, Galvan yelled at the sisters, telling them that they were “going to

get it” and that they should “watch [their] back[s].” He also said that they were



                                           4
“nothing but a bunch of fat, fucking bitches.” This insult drew an angry rebuke

from C.M.: “Really? . . . Talk that shit to a bunch of females?” After exiting the

bus, C.M. and her sister started walking to their aunt’s house. They opted not to

wait for their ride because they didn’t think Galvan was going to leave.

¶9    Shortly thereafter, as Galvan and his sister drove slowly next to them in his

truck, he yelled out the window: “If any of you want this, well, come and get it.”

He then pulled up in front of them, got out of his truck, and started running

toward them with his fist cocked, as if ready to punch someone. C.M. walked

toward him, with S.M. following closely behind her. Galvan and C.M. met in the

street, where he punched her in the face, breaking her nose and causing her to fall

and break her ankle. S.M. became enraged and began swinging at Galvan. The

two physically fought until E.C. intervened. Galvan and E.C. fled the scene before

the police responded.

               B. Version of Events Provided by E.C. at Trial

¶10   Throughout the evening, C.M. made sexual advances toward E.C., causing

E.C. to feel harassed and uncomfortable. On the way to Denver, C.M. “rubbed on

[E.C.’s] boob,” but claimed it was an accident. While at one of the nightclubs in

Denver, C.M. asked E.C. to dance. When she declined the invitation, C.M. told her

she needed a drink to loosen up and relax. But E.C. turned down the offer. Later,

though, when C.M. asked her to dance again, she agreed. While they were



                                        5
dancing, E.C. became uncomfortable because C.M. touched her. E.C. and Galvan

attempted to get a ride back to Greeley from friends, but none of the people they

contacted by phone answered. As a result, they took the bus back to Greeley.

¶11   C.M. sat next to E.C. on the way back and made additional sexual advances.

At one point, C.M. actually touched E.C.’s breast, and Galvan slapped C.M.’s hand

away. When Galvan pushed C.M. to the side, the situation escalated. C.M. and

S.M. started scolding Galvan because they felt that E.C. should make her own

decisions. Galvan, in turn, stood up and yelled something offensive to them, and

they responded in kind. Some pushing and shoving followed between Galvan

and the sisters, though the scuffle quickly dissipated.

¶12   Sometime later, E.C. saw someone throwing pieces of food at a sleeping

passenger, but E.C. denied that her brother was the culprit.      She admitted,

however, that when a piece of food landed on Galvan, he flicked it off and it

inadvertently ended up on the sleeping passenger. This reignited the ruckus. S.M.

grabbed Galvan by the shirt and told him she was not scared of him and that they

could fight if he wanted to fight. Likewise, C.M. told Galvan they could fight.

Because the bus driver intervened, the fracas stopped.

¶13   Upon arriving in Greeley, Galvan and E.C. went straight to his truck to

leave. After driving about a block down the street, E.C. heard a loud bang from

the rear of the truck and assumed that C.M. or S.M. had thrown a liquor bottle at



                                         6
them. Galvan pulled over so E.C. could check the truck for damage. While outside

the truck, the sisters came up behind her. S.M. shoved her and, as C.M. swung to

punch her, Galvan defended her by hitting C.M. After C.M. was knocked to the

ground, S.M. attacked Galvan. E.C. and her brother then left the scene.

              C. The Charges, Verdicts, Sentence, and Appeals

¶14   Galvan was charged with four counts, the first of which named C.M. as the

victim and the last three of which named S.M. as the victim: (1) second degree

assault, a class 4 felony; (2) felony menacing, a class 5 felony; (3) attempted second

degree assault, a class 5 felony; and (4) third degree assault, a class 1 misdemeanor.

At trial, Galvan raised the affirmative defense of self-defense with respect to all

the charges. The jury convicted Galvan of second degree assault against C.M. but

acquitted him of the remaining charges. The court subsequently sentenced him to

ten years in prison with three years of mandatory parole.

¶15   Galvan appealed, but a division of the court of appeals affirmed his

judgment of conviction. He then asked us to review his case, and we granted his

petition.

                                   II. Analysis

¶16   We agreed to consider all three issues in Galvan’s petition:

      1. Whether more than “some evidence” of provocation is required to
         authorize a jury instruction on the provocation exception to self-
         defense.



                                          7
      2. Whether a defendant’s words alone can justify a jury instruction
         on the provocation exception to self-defense, and if so, whether the
         defendant’s words must be considered in a manner consistent
         with the defendant’s right to free speech.

      3. Whether the self-defense instruction given—which referred to a
         single victim—adequately informed the jury of the law of self-
         defense when there were two alleged victims and self-defense
         applied as an affirmative defense to both.

We discuss each issue in turn, though we reverse the order of the last two issues.

         A. A Trial Court Should Instruct the Jury on an Exception
           to the Affirmative Defense of Self-Defense if There Is
                  Some Evidence to Support the Exception

¶17   As usual, the point of departure for our analytical journey is the law.

Therefore, we begin by visiting the tenets underlying the affirmative defense of

self-defense and our jurisprudence on instructing the jury on that defense.

¶18   In Colorado, the defense of self-defense is codified in section 18-1-704, C.R.S.

(2020), “Use of physical force in defense of a person—definitions.”2 Under this

statute, a defendant is legally justified in using against another person a degree of

nondeadly physical force that he reasonably believes to be necessary to defend

himself or a third person from what he reasonably believes to be the use or




2 The statute is aptly titled “defense of a person,” instead of “self-defense,” because
it encompasses both self-defense and defense of a third person. For the sake of
convenience, and based on common parlance, we refer to the defense in this
opinion as “self-defense.”


                                          8
imminent use of unlawful physical force by the other person.3 § 18-1-704(1). But

the same statute contains four exceptions. § 18-1-704(3). If any of the exceptions

applies, the defendant “is not justified in using physical force.” Id.

¶19   One exception, the provocation exception, is of particular relevance here: A

defendant is not legally justified in using physical force against another person if

the defendant, with the intent to cause bodily injury or death to the other person,

provokes the victim to use unlawful physical force. § 18-1-704(3)(a). Thus, a

defendant forfeits self-defense as an affirmative defense to legally justify his use

of physical force upon another person if: (1) the other person uses unlawful

physical force against him; (2) the defendant provoked the use of such physical

force by the other person; and (3) the defendant intended his provocation to goad

the other person into attacking him in order to provide a pretext to injure or kill

that person. See People v. Silva, 987 P.2d 909, 914 (Colo. App. 1999).4




3Deadly physical force, which may be justifiably used in defense of a person only
as prescribed in section 18-1-704(2), is not at issue in this case.
4The division in Silva surmised that, under the provocation exception, “the victim
[must] make[] an initial attack on the defendant.” 987 P.2d at 914 (emphasis
added). But section 18-1-704(3)(a) does not limit the exception to a situation in
which the victim attacks first. Nor have we ever engrafted such a restriction onto
the exception.


                                          9
¶20   Self-defense can be an affirmative defense or an element-negating traverse.

People v. Pickering, 276 P.3d 553, 555–56 (Colo. 2011); see also Roberts v. People,

2017 CO 76, ¶ 19, 399 P.3d 702, 705 (“We have generally recognized two types of

defenses to criminal charges: (1) affirmative defenses and (2) traverses.”).5 Unlike

a traverse, which simply challenges the existence of an element of the charged

offense, an affirmative defense is a complete defense. People v. Miller, 113 P.3d 743,

750 (Colo. 2005). In this case, we deal with self-defense only as an affirmative

defense. We cabin our discussion accordingly.

¶21   When a defendant relies on an affirmative defense, he essentially admits the

commission of the elements of the charged offense but seeks to justify, excuse, or

mitigate his conduct. Roberts, ¶ 20, 399 P.3d at 705. If the evidence presented

properly raises the issue of an affirmative defense, the affirmative defense is

treated as an additional element of the charged offense. Id. at ¶ 22, 399 P.3d at 705.

This is so because the People have the burden of proving “the guilt of the

defendant . . . beyond a reasonable doubt” as to “the issue involved in an




5 It is impossible for a person to act, on the one hand, with criminal negligence,
recklessness, or extreme indifference, and on the other, in self-defense, because
self-defense requires one to act justifiably, which is “totally inconsistent” with
acting with criminal negligence, recklessness, or extreme indifference. Pickering,
276 P.3d at 556. Therefore, with respect to certain crimes, self-defense is an
element-negating traverse, not an affirmative defense. Id.


                                         10
affirmative defense.” § 18-1-407(2), C.R.S. (2020); see also People v. Huckleberry,

768 P.2d 1235, 1238 (Colo. 1989) (quoting an earlier version of section 18-1-407).

Hence, when instructing on an affirmative defense, the trial court must inform the

jury that, in addition to proving each statutory element of the charged offense

beyond a reasonable doubt, the People bear another burden—the burden of

disproving the affirmative defense beyond a reasonable doubt (i.e., of proving

beyond a reasonable doubt that the defendant’s conduct was not legally justified

by the affirmative defense). Roberts, ¶ 22, 399 P.3d at 705; Huckleberry, 768 P.2d at

1238.

¶22     One way for the People to satisfy their burden of proof vis-à-vis the

affirmative defense of self-defense is to disprove beyond a reasonable doubt at

least one of the two conditions of the defense: (1) that the defendant used physical

force in order to defend himself or a third person from what he reasonably

believed to be the use or imminent use of unlawful physical force by another

person; or (2) that the defendant used a degree of force which he reasonably

believed to be necessary for that purpose. See COLJI-Crim. H:11 (2019). Another

way is for the People “to prove beyond a reasonable doubt that an exception to

self-defense applies.” Castillo, ¶ 40, 421 P.3d at 1148. Consequently, as pertinent

here, the People may overcome the affirmative defense of self-defense by

establishing beyond a reasonable doubt that the defendant, with the intent to cause



                                         11
bodily injury or death to another person, provoked the use of unlawful physical

force by that other person. See COLJI-Crim. H:11 (2019).

¶23   But what quantum of evidence entitles the People to a jury instruction on an

exception to the affirmative defense of self-defense? Is it the same quantum of

evidence that generally entitles a defendant to a jury instruction on that affirmative

defense in the first place? Or does a heightened standard apply?6

¶24   Section 18-1-407(1) addresses the quantum of proof required to raise an

affirmative defense. It provides that, “unless the state’s evidence raises the issue

involving” an affirmative defense, “the defendant, to raise the issue, shall present

some credible evidence on that issue.” § 18-1-407(1) (emphasis added). As we

recently recognized in Castillo, “[w]e have articulated this standard in slightly

different ways over time.” Castillo, ¶ 35 n.3, 421 P.3d at 1147 n.3. We’ve referred

to the standard verbatim, “some credible evidence,” O’Shaughnessy v. People,

2012 CO 9, ¶ 11–12, 269 P.3d 1233, 1236 (quoting § 18-1-407(1)), but we’ve also

referred to variations of the standard, such as: “any credible evidence, including

even highly improbable” evidence, People v. Speer, 255 P.3d 1115, 1119 (Colo. 2011);




6What quantum of proof is necessary before a trial court should instruct the jury
on an exception to the affirmative defense of self-defense is a question of law
subject to de novo review. Thompson v. People, 2020 CO 72, ¶ 23, 471 P.3d 1045,
1051.


                                         12
“a scintilla of evidence,” People v. Saavedra-Rodriguez, 971 P.2d 223, 228 (Colo.

1998)); and “any evidence,” Idrogo v. People, 818 P.2d 752, 754 (Colo. 1991). And

divisions of the court of appeals have equated “some credible evidence” with a

“small quantum of evidence,” People v. Newell, 2017 COA 27, ¶ 21, 395 P.3d 1203,

1207, and “some evidence,” id. at ¶ 25, 395 P.3d at 1207; People v. Bachofer, 192 P.3d

454, 463 (Colo. App. 2008). In short, at least in this context, our appellate courts

have understood “some credible evidence” to be interchangeable with “some

evidence,” “any credible [even if highly improbable] evidence,” “a scintilla of

evidence,” a “small quantum of evidence,” and “any evidence.”7

¶25   We think it wise to adopt the same standard that governs the propriety of

affirmative defense instructions to the inquiry here regarding the suitability of

instructions on exceptions to the affirmative defense of self-defense. We therefore

hold that when the trial court instructs the jury on the affirmative defense of self-

defense, it should instruct the jury on the provocation exception or any other

exception to that defense if the exception is supported by some evidence.




7 Neither party asks us to draw a distinction between “some credible evidence,”
on the one hand, and “any credible [even if highly improbable] evidence,” “a
scintilla of evidence,” “any evidence,” a “small quantum of evidence,” and “some
evidence,” on the other. And we see no reason to do so today. Thus, we continue
to view these terms as synonymous in the sphere of affirmative defenses.


                                         13
¶26   Admittedly, we noted in Castillo that “there are strong arguments that the

burden of proof to raise an exception to an affirmative defense should be higher

than the burden to raise [the] affirmative defense.” Castillo, ¶ 37 n.4, 421 P.3d at

1147 n.4. But we ultimately shelved the question because we found that “it was

error” to instruct the jury on the exception at issue there “under any standard.” Id.

at ¶ 37, 421 P.3d at 1147.

¶27   After reminding us about our observation in Castillo, Galvan argues that

requiring only some evidence for exceptions to the affirmative defense of self-

defense fails to comport with due process because it will routinely mislead juries

and invite them to improperly reject that affirmative defense. Galvan worries that

in a case in which the People present unreasonable, improbable, or unbelievable

evidence that nevertheless satisfies the “some evidence” standard, the jury will be

asked to consider the provocation exception to self-defense even though a

reasonable juror would not find beyond a reasonable doubt that the exception

applies. A higher quantum of proof is necessary, asserts Galvan, because the

People’s ultimate burden of proof with respect to the exception is beyond a

reasonable doubt.

¶28   But it’s the People’s ultimate burden of proof with respect to the exception

that sounds the death knell of Galvan’s contention. In the example cited by Galvan

involving some unreasonable, improbable, or incredible evidence in support of the



                                         14
provocation exception, the jury will not reject the affirmative defense of self-

defense based on the exception because it will be instructed that the People have

the burden of proving beyond a reasonable doubt that the exception applies. See

COLJI-Crim. H:11 (2019) (“The prosecution has the burden to prove, beyond a

reasonable doubt,” that the defendant, “with intent to cause bodily injury or death

to another person, provoke[d] the use of unlawful physical force by that other

person.”).

¶29   “We presume that a jury follows the trial court’s instructions and would

acquit . . . if the prosecution did not prove all of the elements of the . . . charge

beyond a reasonable doubt.” People v. Trujillo, 83 P.3d 642, 648 (Colo. 2004). In a

case in which the jury is instructed on the affirmative defense of self-defense, one

of the elements of the charge would require the People to disprove, including

possibly via the provocation exception, the affirmative defense beyond a

reasonable doubt. And “jurors should be trusted to follow the court’s instructions

to find the defendant guilty only if the prosecution has proved each of the elements

of the charged crime beyond a reasonable doubt.” People v. Dunaway, 88 P.3d 619,

629 (Colo. 2004).

¶30   In our view, Galvan’s proposed approach—requiring substantial and

sufficient evidence to permit a reasonable juror to conclude beyond a reasonable

doubt that the exception applies—gives rise to more serious and realistic



                                         15
concerns.8 In a case in which there is some evidence to support the provocation

exception, but not substantial and sufficient evidence to establish the exception

beyond a reasonable doubt, the jury would be left to wonder what to do with that

evidence. We would run the risk of having the jury either speculate about the

significance of the provocation evidence introduced or, worse, rely on that

evidence to incorrectly reject the affirmative defense of self-defense.       At a

minimum, there would be a danger that the jury would return an improper verdict

based on an incomplete or inaccurate understanding of the relevant law.

¶31   For example, the jury in such a case might incorrectly conclude that

evidence that the defendant provoked the victim suffices to forfeit a self-defense

claim even though the defendant didn’t act with the intent required by section

18-1-704(3)(a). Without an instruction on the provocation exception, the jury

would have no way of knowing that, absent evidence of the requisite intent, the

provocation exception cannot defeat the affirmative defense of self-defense.

Perversely, then, the decision to deliberately keep jurors in the dark about the law




8 Galvan’s proffered quantum of proof appears to be modeled after the standard
governing motions for judgment of acquittal. See People v. Bennett, 515 P.2d 466,
469 (Colo. 1973) (whether the evidence, viewed as a whole and in the light most
favorable to the prosecution, “is substantial and sufficient to support a conclusion
by a reasonable mind that the defendant is guilty of the charge beyond a
reasonable doubt”).


                                        16
on the provocation exception for fear that they will disregard that law and

prejudice the defendant may well end up prejudicing the defendant. And therein

lies the problem with hiding relevant law from jurors. How can we possibly trust

our jury system—a cornerstone of our democracy—if we don’t trust our jurors?

¶32   Of course, trial courts must guard against giving superfluous instructions

that limit the affirmative defense of self-defense, as such instructions may be

prejudicial. Castillo, ¶ 61, 421 P.3d at 1151. To do so, trial courts must ensure that

there is some evidence in support of an exception to the affirmative defense of self-

defense before instructing the jury on that exception. If the “some evidence”

standard is met, however, the court should instruct the jury on the exception in

question. See Townsend v. People, 252 P.3d 1108, 1111 (Colo. 2011) (“A trial court

must correctly instruct the jury on applicable law . . . .”); People v. Weinreich,

119 P.3d 1073, 1076 (Colo. 2005) (“A trial court has a duty to instruct the jury

correctly on the law applicable to the case.”).

¶33   Here, viewing the evidence in the light most favorable to giving the

provocation instruction, Silva, 987 P.2d at 914, we agree with the division that the

trial court correctly provided the instruction because there was some evidence in




                                         17
support of the provocation exception.9       There was evidence that C.M. used

unlawful physical force, that Galvan provoked C.M. to use that unlawful physical

force, and that Galvan’s provocation was undertaken as a ruse to manufacture an

excuse to physically harm her. Recall that C.M. and S.M. both testified at length

about Galvan’s acts and words throughout the night. As well, E.C. testified that

C.M. used unlawful physical force after returning to Greeley. According to E.C.,

Galvan defended her by hitting C.M. just as C.M. was using unlawful physical

force against her.10 Lastly, there was evidence which, viewed in the light most

favorable to giving the instruction, permitted the jury to reasonably infer that




9“Whether sufficient evidence exists to support the requested instruction is a
question of law that we review de novo.” Castillo, ¶ 32, 421 P.3d at 1146.
10In accordance with Colorado law, the court instructed the jury that Galvan was
legally authorized to use physical force upon C.M. if he used that physical force to
defend himself or E.C. Further, consistent with our jurisprudence on the
provocation exception, the court told the jury that Galvan forfeited his affirmative
defense if, with intent to cause bodily injury or death to C.M., he provoked the use
of unlawful physical force by C.M. The jury was not instructed—nor should it
have been—that the provocation exception applied only if C.M. made an initial
attack on Galvan. There is no requirement in a provocation situation that the
victim’s unlawful physical force be directed at the defendant. Indeed, in a case in
which the defendant asserts the affirmative defense because he was purportedly
defending a third person, it wouldn’t make sense to have such a requirement.
Here, it sufficed that Galvan provoked C.M. into using unlawful physical force
against E.C.


                                        18
Galvan intended his provocation to egg on C.M. to use unlawful physical force so

that he would then have justification to injure her.

¶34   But was the provocation jury instruction provided by the trial court

deficient because it failed to identify the term “another person”? Galvan says so.

We address that question next.

          B. The Self-Defense Instruction Did Not Convey to the
         Jury That Galvan’s Provocation of One Person Foreclosed
            His Claim of Self-Defense as to a Different Person
¶35   Galvan maintains that the self-defense instruction given by the trial court to

the jury was erroneous because it failed to clarify that his alleged provocation of

one person’s use of unlawful physical force forfeited his self-defense claim only

with respect to that person. Without this clarification, avers Galvan, the jury could

have relied on the provocation exception to find that he did not act in self-defense

with respect to S.M., and then applied that finding to reject his self-defense claim

with respect to C.M.11




11We review instructions de novo to determine whether they accurately informed
the jury of the governing law. Riley v. People, 266 P.3d 1089, 1092 (Colo. 2011).
Where, as here, a claim is unpreserved as a result of the defendant’s “failure to
make the timely assertion of a right,” the claim is deemed forfeited and is subject
to plain error review. People v. Rediger, 2018 CO 32, ¶ 40, 416 P.3d 893, 902 (quoting
United States v. Olano, 507 U.S. 725, 733 (1993)).


                                         19
¶36     The trial court instructed the jury that Galvan did not act in self-defense if,

“with intent to cause bodily injury or death to another person, [he] provoke[d] the

use of unlawful physical force by that other person.” (Emphases added.) We

perceive no error, much less plain error, in this instruction.

¶37     First, the instruction tracked the language of section 18-1-704(3)(a). “A jury

instruction that tracks the exact language of a statute is unlikely to mislead the jury

on the state of the law.” People in Interest of J.G., 2016 CO 39, ¶ 42, 370 P.3d 1151,

1163.

¶38     Second, the instruction mirrored the language of COLJI-Crim. H:11 of the

Colorado Model Criminal Jury Instructions. The model instructions, while not “a

safe harbor that insulates instructional error from reversal,” Garcia v. People,

2019 CO 64, ¶ 22, 445 P.3d 1065, 1069, have been approved in principle by our

court and serve as beacon lights to guide trial courts, see COLJI-Crim. Order.

¶39     Third, the instruction clearly conveyed to the jury that Galvan could only

forfeit his affirmative defense of self-defense if he provoked the person as to whom

he was asserting self-defense. Therefore, with respect to the charge involving C.M.,

the jury was accurately informed that Galvan’s conduct was not legally authorized

by the affirmative defense of self-defense if the People proved beyond a

reasonable doubt that he provoked C.M. to use unlawful physical force, and that

he did so with the intent to injure or kill her.



                                           20
¶40   If instructions “adequately inform the jury of the law, there is no reversible

error.” People v. Vanrees, 125 P.3d 403, 410 (Colo. 2005). Further, we presume that

“the jury understood and heeded the trial court’s instructions.” People v. Phillips,

91 P.3d 476, 484 (Colo. App. 2004). Because the challenged instruction adequately

informed the jury about the provocation exception, and because we presume that

the jury understood and heeded that instruction, we reject Galvan’s plain error

contention.

¶41   Having disposed of the first and third issues in Galvan’s petition, we move

on to the last issue. For the reasons set forth below, we do not address the merits

of that issue.

         C. We Do Not Reach Whether a Defendant’s Words Alone
          Can Justify an Instruction on the Provocation Exception,
          and if So, Whether Such Words Must Be Considered in a
               Manner Consistent With the First Amendment

¶42   For two reasons, Galvan complains that his words alone could not justify

the provocation instruction. First, he argues that the plain language of section

18-1-704(3)(a) requires a physical act—no less than “a hostile act or gesture.” Mere

words can never suffice, urges Galvan. Second, he avers that mere words cannot

impair a defendant’s right to the affirmative defense of self-defense without

rendering section 18-1-704(3)(a) unconstitutional and potentially subjecting a

defendant to criminal liability for speech that’s sheltered by the First Amendment.




                                        21
¶43   Because this is not a case involving mere words, the division correctly

abstained from deciding whether words alone may justify a provocation

instruction. “A court has no jurisdiction . . . to decide a case on a speculative,

hypothetical, or contingent set of facts.” Robertson v. Westminster Mall Co., 43 P.3d

622, 628 (Colo. App. 2001). We follow suit and, accordingly, refrain from resolving

this question.

¶44   But the division, sua sponte and without briefing, nevertheless addressed

whether interpreting section 18-1-704(3)(a) to permit the jury to consider Galvan’s

words, in conjunction with his physical acts, as evidence in support of the

provocation exception rendered the statutory provision unconstitutionally vague

and overbroad and possibly violative of the First Amendment. This was error.

¶45   Under our adversarial system of justice, we adhere to the party presentation

principle, which relies on the parties to frame the issues to be decided and assigns

to courts the role of neutral arbiters of the matters raised. United States v. Sineneng-

Smith, 140 S. Ct. 1575, 1579 (2020). This principle assumes that parties—at least

those like Galvan who enjoy representation—“know what is best for them, and are

responsible for advancing the facts and argument entitling them to relief.” Id.

(quoting Castro v. United States, 540 U.S. 375, 386 (2003) (Scalia, J., concurring in

part and concurring in judgment)). Hence, courts must function as “passive

instruments of government” and should not “sally forth each day looking for



                                          22
wrongs to right.” Id. (quoting United States v. Samuels, 808 F.2d 1298, 1301 (8th Cir.

1987) (Arnold, J., concurring in denial of reh’g en banc)). It follows that courts are

well-advised to “wait for cases to come” to them and to “decide only questions

presented by the parties.” Id. (quoting Samuels, 808 F.2d at 1301 (Arnold, J.,

concurring in denial of reh’g en banc)).

¶46   While this is a “supple” rule, not an intransigent one, we are aware of no

circumstances here that permitted “a modest initiating role” for the division. Id.

This is especially the case considering that the division neither called for

supplemental briefing nor appointed amicus curiae. See id. at 1579 n.4.

¶47   Regardless, we cannot review the constitutional question spontaneously

reached by the division because neither party raises it here. Before us, Galvan

mounts a slightly different constitutional challenge—one he raises for the first time

in this litigation. He contends that interpreting section 18-1-704(3)(a) to allow the

provocation exception to be triggered by mere words renders the statutory

provision unconstitutionally vague and overbroad and potentially infringes on his




                                           23
First Amendment rights.12 But, as we’ve observed, this is not a case in which mere

words triggered the provocation exception.

¶48   The evidence in support of the provocation exception in this case clearly

included both words and physical acts. For example, while on the bus, in response

to S.M. reprimanding him for throwing pieces of food at a sleeping passenger,

Galvan stood up, faced S.M., and said, “What the fuck are you going to do about

it, bitch?” He then took a step toward S.M. and C.M., at which point they, too,

stood up. This physical confrontation prompted the bus driver to intervene.

Likewise, after arriving back in Greeley, Galvan drove slowly next to the sisters

and yelled out the window: “If any of you want this, well, come and get it.” He

then pulled up in front of them, got out of his truck, and started running toward

them with his fist cocked, as if ready to punch one or both of them. Galvan and

C.M. then met in the street.

¶49   Given Galvan’s physical acts, the “mere words” constitutional argument he

raises now is a hypothetical one that calls for an advisory opinion.13 Our court “is




12 The division, by contrast, explored whether relying on Galvan’s words, in
conjunction with his physical acts, as evidence in support of the provocation
exception violated the First Amendment.
13The division, too, found that this case involved both words and physical acts,
and neither party expressly disagrees with that finding in front of us.


                                        24
not empowered to give advisory opinions based on hypothetical fact situations.”

Tippett v. Johnson, 742 P.2d 314, 315 (Colo. 1987). Therefore, it would be improper

for us to address the merits of Galvan’s constitutional challenge. Such a theoretical

issue must be reserved for a day when it is properly teed up. Accordingly, we

decline his invitation to resolve it at this time.

                                   III. Conclusion

¶50   We affirm the division’s judgment. However, because the division erred in

raising and resolving the First Amendment issue, and because it would be

improper for us to address the merits of the similar First Amendment claim

brought by Galvan now, we are compelled to vacate the division’s opinion.



JUSTICE MÁRQUEZ dissents, and JUSTICE GABRIEL and JUSTICE HART
join in the dissent.




                                           25
JUSTICE MÁRQUEZ, dissenting.

¶51   In my view, we need not resolve today the question we left open in Castillo v.

People, 2018 CO 62, ¶ 37, 421 P.3d 1141, 1147, because regardless of the quantum

of proof required to justify an instruction on a statutory exception to self-defense,

it was reversible error to give the instruction in this case.

¶52   The provocation exception defeats a defendant’s claim of self-defense where

the defendant goads his victim into attacking him first to give the defendant an

excuse to harm or kill the victim. But here, the prosecution never argued that

Galvan provoked his victims to attack him first, and it never requested an

instruction on provocation. In fact, when the trial court injected the issue sua

sponte over defense counsel’s objection, the prosecution agreed with the defense

that there was no evidence of provocation with respect to C.M.—the victim of the

second degree assault conviction under review here.             Further, because the

instruction given did not distinguish between the victims, and because it did not

make clear that it applies only where the victim made an initial attack on the

defendant, the error here was not harmless; the jury likely assumed that the

(unfounded) instruction was given for a reason and relied on it to eliminate

Galvan’s claim of self-defense with respect to C.M.

¶53   Importantly, I believe the majority misstates the test for provocation, maj.

op. ¶ 19, because it fails to make clear that it applies only when the defendant



                                           1
goads the victim into making the initial attack. This, I fear, will generate confusion

going forward because the majority’s articulation of when provocation applies

renders the provocation exception essentially indistinguishable from the initial

aggressor exception. Moreover, because the majority misstates the test, it never

actually identifies the evidence showing that Galvan provoked C.M. to attack him

first so that he would have a pretext for hurting her. It cannot do so because there

is no such evidence here.

¶54   Because I believe the instruction here was unwarranted regardless of

whether the quantum of proof is “some evidence” or a heightened standard, I do

not believe we need to resolve the quantum of proof question left open in Castillo.

Instead, I would simply reverse and remand for a new trial. 1 Accordingly, I

respectfully dissent.

              I. The Provocation Instruction Was Unwarranted

                                A. Legal Principles
¶55   “The trial court has a duty to correctly instruct the jury on all matters of law

for which there is sufficient evidence to support giving instructions.” Castillo, ¶ 34,

421 P.3d at 1146–47 (citing Cassels v. People, 92 P.3d 951, 955 (Colo. 2004)). The trial




1 Because I would reverse, I would vacate the court of appeals opinion, including
its First Amendment analysis.


                                           2
court should not, however, “instruct on abstract principles of law unrelated to the

issues in controversy, nor . . . on doctrines or principles which are based upon

fanciful interpretations of the facts unsupported by the record.” Id., 421 P.3d at

1147 (omission in original) (quoting People v. Alexander, 663 P.2d 1024, 1032 (Colo.

1983)); see also Barnhisel v. People, 347 P.2d 915, 917 (Colo. 1959) (“[A]n instruction,

although in every respect announcing a correct principle of law, is erroneous if it

implies or assumes the existence of evidence not in the record.”).

¶56   We review de novo the question of whether there was sufficient evidence to

support a challenged instruction.         Castillo, ¶ 32, 421 P.3d at 1146 (citing

O’Shaughnessy v. People, 2012 CO 9, ¶ 13, 269 P.3d 1233, 1236).2

¶57   In Colorado, a person is entitled to “use a degree of force which he

reasonably believes to be necessary” upon another person to defend himself “from

what he reasonably believes to be the use or imminent use of unlawful physical

force by that other person.” § 18-1-704(1), C.R.S. (2020).3 However, a defendant’s




2 I disagree with the majority that we must “view[] the evidence in the light most
favorable to giving the provocation instruction.” Maj. op. ¶ 33. We have never so
held. The majority cites to People v. Silva, 987 P.2d 909, 914 (Colo. App. 1999), for
this standard. In turn, Silva cites without analysis to People v. Cole, 926 P.2d 164
(Colo. App. 1996), but Cole simply does not address or support this proposition.
3Section 18-1-704(1) also applies to the defense of a third person. Like the majority,
for clarity, I refer simply to self-defense.


                                           3
right to self-defense is not without limits. For instance, a defendant forfeits his

right to self-defense if, “[w]ith intent to cause bodily injury or death to another

person, he provokes the use of unlawful physical force by that other person.”

§ 18-1-704(3)(a). In other words, a defendant cannot claim that he acted in self-

defense where he goads the victim into attacking him and then relies on that attack

as an excuse to harm the victim. Thus, to warrant an instruction on provocation,

the prosecution must establish that the defendant intended to provoke the victim

to attack him as pretext to hurt the victim. People v. Silva, 987 P.2d 909, 914 (Colo.

App. 1999). As the court of appeals explained in Silva, the provocation exception

applies where “1) self-defense is an issue in the case; 2) the victim makes an initial

attack on the defendant; and 3) the defendant’s conduct or words were intended to

cause the victim to make such an attack and provide a pretext for injuring the

victim.” Id. (emphasis added). Notably, “[i]n contrast to the initial aggressor

limitation, the provocation limitation applies in situations where the defendant

was not the initial aggressor.” Id. (emphasis added).

¶58   The majority, however, restates the test for provocation articulated in Silva

by omitting the requirement that the victim attacked first. See maj. op. ¶ 19; id. at

¶ 19 n.4 (“[S]ection 18-1-704(3)(a) does not limit the exception to a situation in

which the victim attacks first. Nor have we ever engrafted such a restriction onto




                                          4
the exception.”).4 In so doing, the majority articulates a test for provocation that

is both inaccurate and all but eliminates any distinction between provocation and

the initial aggressor exception. The majority’s error creates a real risk of confusion.

The common law concept of provocation as an exception to self-defense

contemplated situations in which the defendant goaded the victim to attack first.

See Bush v. People, 16 P. 290, 294 (Colo. 1888) (observing that self-defense is not

available where a defendant provokes the victim into an affray so that the

defendant, under such pretext, may kill the victim) (citing, inter alia, Adams v.

People, 47 Ill. 376, 379–80 (1868) (upholding a jury instruction, stating, “The

defendant cannot avail himself of necessary self-defense, if the necessity of that

defense was brought on by the deliberate and lawless acts of the defendant, or his

bantering [the victim] to a fight for the purpose of taking [the victim’s] life, or

committing a bodily harm upon [the victim]”)).

¶59   By contrast, the initial aggressor exception to self-defense applies in

situations where the defendant “initiate[s] the physical conflict by using or

threatening the imminent use of unlawful physical force.” Castillo, ¶ 41, 421 P.3d




4 Oddly, the majority cites Silva as support in articulating its own version of the
test, but simultaneously calls it into question for importing a sequencing
requirement that (in the majority’s view) is baseless.


                                          5
at 1148. As Silva correctly explained, it is the defendant’s act of provoking the

victim to attack first that distinguishes provocation from the initial aggressor

exception. 987 P.2d at 914. But under the majority’s articulation today, the

provocation exception would apply even where the defendant initiated the

conflict, so long as the victim used physical force at some point during the affray.

By refusing to limit provocation to situations where the defendant goads the

victim into attacking first, the majority renders the provocation exception

indistinguishable from the initial aggressor exception.

                                 B. Application

¶60   The trial court erred by sua sponte instructing the jury on the provocation

exception. The prosecution never requested such an instruction because there was

no evidence of provocation as to either victim.

¶61   During the jury instruction conference, the trial court and parties discussed

which portions of the model self-defense instruction applied to the case. The court

said that “it seems to me that [a provocation instruction] is applicable in this case

and [an instruction on the initial aggressor exception to self-defense] is not.”

Defense counsel objected and asked the trial court to omit any reference to the

provocation exception to self-defense because there was insufficient evidence that

Galvan provoked the victims. The prosecutor said it was hard for him to take a

position because “we have two different victims.” But he agreed with Galvan that



                                         6
there was not “any evidence to support that [Galvan] did anything to provoke

[C.M.]” and said he was “fine” with not including the provocation instruction.

¶62   When the court pressed the issue, the prosecutor hesitated and then stated

that the instruction “could” apply to S.M. but repeated that he did not think there

was evidence to support “anything related to C.M.” Nonetheless, the trial court

included the provocation instruction, concluding that “it’s relevant for this case.

It supports some of the evidence.”        The court never stated what evidence

supported the instruction.

¶63   The record reveals that the prosecutor was right; there was no evidence to

support such an instruction.      C.M. testified for the prosecution that, upon

returning to Greeley from Denver, Galvan ran toward her with his fist cocked and

punched her in the face. Maj. op. ¶ 9. S.M. then began fighting Galvan in defense

of her sister. Id. By contrast, Galvan’s sister, E.C., testified for the defense that

C.M. and S.M. came up behind E.C. and that S.M.—not C.M.—began shoving E.C.

At that point, Galvan stepped in to defend E.C. by hitting C.M., who was standing

behind S.M., before C.M. could attack E.C. Id. at ¶ 13. Critically, under both

witnesses’ version of events, C.M. did not make the initial attack on Galvan or




                                         7
E.C.,5 as required by the provocation exception. Instead, Galvan struck the first

blow to C.M.

¶64   Indeed, even under the majority’s test, which omits the requirement that the

defendant provoke the victim into making the initial attack, there was no evidence

to support a provocation instruction. The majority’s conclusion “that Galvan

provoked C.M. into using unlawful physical force against E.C.,” maj. op. ¶ 33 n.10,

is entirely unsupported by the record. The majority points to no evidence that

Galvan provoked C.M. into attacking him or E.C.—not just initially, but at any

point during the evening. Nor could it; neither the prosecution nor the defense

presented evidence that C.M. used unlawful force against anyone. Instead, as

discussed above, E.C. testified that Galvan hit C.M., thereby incapacitating her,

before C.M. used any unlawful force against Galvan or E.C.6




5 The majority points out that the provocation exception may apply where the
victim directs unlawful force toward a third person, rather than toward the
defendant. Maj. op. ¶ 33 n.10. Even so, the record contains no evidence that C.M.
used unlawful force against either Galvan or E.C., as discussed herein.
6 Although the majority focuses exclusively on C.M. (presumably because Galvan
was acquitted of all charges relating to S.M.), there similarly was no evidence
warranting a provocation instruction with respect to S.M. Although witnesses
testified that S.M. attacked Galvan after he hit C.M., there was no evidence that
Galvan intended to goad either C.M. or S.M. into attacking him so that he would
have a pretext for injuring them.


                                        8
¶65   In short, because the prosecution never requested a provocation instruction,

and because none was warranted in any event, the trial court erred in instructing

the jury on the provocation exception to self-defense.

                II. The Instructional Error Was Not Harmless
¶66   Where a defendant objects to a jury instruction, we review for harmless

error. People v. Garcia, 28 P.3d 340, 344 (Colo. 2001). Under this standard, reversal

is required if the error adversely affected the defendant’s substantial rights and it

is reasonably probable that the error contributed to the defendant’s conviction. Id.

at 348.

¶67   We have repeatedly explained that “superfluous instructions limiting self-

defense may be prejudicial.” Castillo, ¶ 61, 421 P.3d at 1151. This is because “the

jury is likely to try to fit facts into an erroneously given instruction.” Id. In other

words, “[d]uring deliberations, it is possible that the jury may have wondered why

it was given the instruction, decided that it must have been for some purpose, and

forced the evidence to fit the instruction, thereby denying [the defendant] his claim

to self-defense.” Kaufman v. People, 202 P.3d 542, 562 (Colo. 2009).

¶68   Here, the trial court’s error in sua sponte instructing the jury on the

provocation exception was not harmless. Self-defense was the sole issue at trial.

As noted above, the prosecution never argued provocation, never requested that

the court instruct the jury on the provocation exception, and twice agreed with the



                                          9
defense that there was no evidence of provocation with respect to C.M.

Nonetheless, the court gave a provocation instruction, and one that did not

distinguish between C.M. and S.M. This unfounded instruction may well have

invited the jury to find provocation with respect to C.M. In other words, the jury

likely assumed that the instruction was given for a reason and relied on it to reject

Galvan’s assertion of self-defense.

¶69   The fact that the prosecution did not argue provocation actually exacerbated

the potential for harm in this case. Had the prosecutor argued a provocation

theory, the jury would have understood that it applied only in the circumstances

identified in Silva—namely, where the defendant intends to goad the victim into

attacking first, and the victim in fact attacks first.     Without that argument,

however, the jury was left with an instruction that did not distinguish between the

two victims and did not make clear that it applied only if Galvan provoked C.M.

into attacking first. Because it is reasonably probable that the trial court’s error

contributed to Galvan’s conviction for second degree assault, the error was not

harmless.

                                 III. Conclusion

¶70   Because the majority articulates a test for provocation that fails to make clear

that the defendant must provoke the victim into attacking first, because there was

insufficient evidence to support the trial court’s sua sponte jury instruction on the



                                         10
provocation exception to self-defense, and because that error was not harmless, I

respectfully dissent.

      I am authorized to state that JUSTICE GABRIEL and JUSTICE HART join in

this dissent.




                                       11